IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 30, 2008

                                     No. 07-50347                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

NABOR RODRIGUEZ-DE LEON

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                    For The Western District of Texas, El Paso
                          USDC No. 3:06-CR-2234-ALL


Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.

PER CURIAM:*
       This is an appeal raising the sole question whether appellant’s illegal
reentry sentence was improperly enhanced by the court’s deeming his prior
Colorado drug possession conviction “a crime of violence”. According to the
Bureau of Prisons website, appellant is scheduled to complete his term of
imprisonment on January 21, 2008. Because his release is imminent or has


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-50347

occurred, this court cannot usefully grant the only relief to which appellant
would have been entitled: re-sentencing.
     Because no effective judicial remedy exists, we must DISMISS this appeal
as MOOT.
     DISMISSED.




                                      2